DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on November 27, 2020.  In virtue of this communication, claims 1-20 are currently presented in the instant application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 7 is objected to because of the following informalities:
Claim 7, in line 3, “a” should be changed to --the--
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (US 2011/0039355).

    PNG
    media_image1.png
    636
    817
    media_image1.png
    Greyscale

With respect to claims 1 and 17, Zhao discloses in figure 1 a plasma processing apparatus and a method thereof comprising a chamber (110, e.g., a plasma chamber) having a sidewall (SW, e.g., sidewall) and a plasma processing space (125b, e.g., a plasma space) surrounded by the sidewall (see figure 1); and a first side gas inlet line (135A-145A) and a second side gas inlet line (135B-145B) configured to introduce at least one gas from the sidewall into the plasma processing space (see figure 1), wherein the first side gas inlet line includes a plurality of first side gas injectors (135A, 145A, e.g., gas nozzles or gas injectors) symmetrically arranged along a circumferential direction (having a circumferential direction thereof) on the sidewall and configured to introduce the gas in a first direction (138, 146, e.g., upward direction) into the plasma processing space, and the second side gas inlet line includes a plurality of second side gas injectors (135B, 145B, e.g., gas nozzles or gas injectors) symmetrically arranged along the circumferential direction on the sidewall and configured to introduce the gas in a second direction (136, 148, e.g., downward direction) different from the first direction into the plasma processing space (see figure 1).
With respect to claim 2, Zhao discloses in figure 1 that wherein the first direction is an obliquely upward direction (138, 146, e.g., upward direction in the chamber) and the second direction is an obliquely downward direction (136, 148, e.g., downward direction in the chamber).
With respect to claim 3, Zhao discloses that further comprising a substrate support (120, e.g., a substrate holder or support) disposed in the plasma processing space, wherein the second direction (136) is directed toward an edge region of the substrate support (see figure 1). 
With respect to claim 4, Zhao discloses that wherein the first direction has an upward angle of 45° with respect to a horizontal plane (figure 1 shows that the upward direction 138 and the horizontal direction 137 formed by an angle 45 degrees thereof), and the second direction has a downward angle of 45° with respect to the horizontal plane (figure 1 shows that the downward direction 136 and the horizontal direction 137 formed by an angle 45 degrees thereof).
With respect to claim 5, Zhao discloses that wherein the number of the first side gas injectors is the same as the number of the second side gas injectors, and the first side gas injectors are arranged at different heights from the second gas injectors (see figure 1). 
With respect to claim 6, Zhao discloses that wherein the number of the first side gas injectors is the same as the number of the second side gas injectors, and the first side gas injectors and the second side gas injectors are arranged at the same height (see figure 1).
With respect to claim 7, Zhao discloses that wherein the first side gas injectors and the second side gas injectors are alternately arranged along a circumferential direction on the sidewall (see figure 1).
With respect to claims 8 and 18, Zhao discloses that further comprising: a gas supply unit (130, 140, 150, 160, e.g., gas supply systems) in fluid communication with the first side gas inlet line and the second side gas inlet line (see figure 1), wherein the gas supply unit includes a first flow distributor (190, e.g., control system) configured to control a flow ratio of the gas supplied to the first side gas inlet line and the second side gas inlet line (paragraph 0073, e.g., the control system 190 can be configured to execute a GIGDSC related process recipe for performing thereof). 
With respect to claims 9 and 19, Zhao discloses that further comprising: a gas supply unit (130, 140, 150, 160, e.g., gas supply systems) in fluid communication with the first side gas inlet line and the second side gas inlet line (see figure 1), wherein the gas supply unit includes a first flow distributor (190, e.g., control system) configured to selectively introduce the gas into the first side gas inlet line or the second side gas inlet line (paragraph 0073, e.g., the control system 190 can be configured to execute a GIGDSC related process recipe for performing thereof).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2011/0039355).
With respect to claim 20, Zhao discloses all claimed limitations, as expressly recited in claim 17 and 19, except for specifying that (d) repeating said (b) and (c).  However, this difference is not of patentable merits since a repeating step can be set or programmed to improve a plasma process in the chamber since this configuration for the stated purpose would have been deemed obvious to a person skilled in the art.
Allowable Subject Matter
Claims 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Kim et al. – US 2020/0135433 (see figure 4)
Prior art Wang et al. – US 2003/0111181 (see figure 1)
Prior art Li et al. – US 2003/0056900 (see figure 3)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        May 16, 2022